The Chancellor.
The only question in controversy is one of fact, was the property in dispute purchased with the money of Mr. Heyde ?
The evidence in the cause raises some doubt whether some considerable portion of the purchase money was not the defendant’s; but taken in connection with the answer, and all the circumstances connected with the purchase, and the manner of payment of the consideration, my mind has been entirely relieved of all doubt as to the real truth of this case.
The only pretence which the defendant, from the testimony, can set up, is that he paid f>500 of the purchase money. The witnesses, by whom it is endeavored to prove this, rely upon conversations had with the complainants, and upon declarations they have made. Their evidence is very unsatisfactory, and the conversations and declarations to which they testify admit of a different construction from that which the witnesses put upon them. The defendant had the opportunity of stating, in his answer, when, where, and how he paid any part of the purchase money. The answer amounts pretty much to a confession of the case made by the bill.
*284There are some moneys which the defendant has advanced in connection with this property, and these should be allowed him. As he has denied the trust, he is not entitled to any compensation for services.
Let there be a reference to a master, with directions to allow the defendant all payments made by him in reference to the property, and all accounts properly chargeable against it, and to ascertain what payments the complainants must make in order to relieve the defendant from any liabilities he may have incurred.